Citation Nr: 1107180	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the 
service-connected degenerative spondylosis of the lumbar spine.

2.  Entitlement to an initial rating higher than 10 percent for 
the service-connected radiculopathy of the right lower extremity 
(RLE).

3.  Entitlement to service connection for a left hip disability, 
claimed as secondary to the service-connected lumbar spine 
disability.

4.  Entitlement to service connection for a right hip disability, 
claimed as secondary to the service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that continued a current 10 percent rating for the 
service-connected lumbar spondylosis, assigned a separate 10 
percent rating for radiculopathy in the RLE from July 28, 2006, 
and denied service connection for a bilateral hip disability for.

During the course of the appeal the RO issued a rating decision 
in January 2008 that increased the rating for the lumbar spine 
disability to 20 percent, effective from July 31, 2006.  

The issues of entitlement to higher evaluations for lumbar spine 
spondylosis and radiculopathy in the RLE are addressed in the 
REMAND that follows the ORDER section of the decision.


FINDING OF FACT

No disability of either hip has been present during the pendency 
of these claims.








CONCLUSIONS OF LAW

1.  A disability of the right hip was not incurred in or 
aggravated by active service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2010).

2.  A disability of the left hip was not incurred in or 
aggravated by active service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a bilateral hip 
disorder, claimed as secondary to the service-connected lumbar 
spine disability.  The Board will initially consider certain 
preliminary matters and will then address the legal criteria and 
the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was provided all required 
notice in a letter sent to the Veteran in August 2006.  The 
Veteran had ample opportunity to respond prior to issuance of the 
October 2006 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims on appeal.  The Veteran's 
service treatment records (STRs) are of record, as are treatment 
records from those VA and non-VA medical providers identified by 
the Veteran as having relevant records.  The Veteran has been 
afforded appropriate VA medical examinations in response to the 
claims.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the Veteran's claims; the Board is also unaware of 
any such evidence.

Accordingly, the Board will address the merits of the claims.


Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show no indication of hip trauma.  In July 1985 the veteran 
complained of back pain with associated right hip pain; the 
clinical impression was sacroiliac (SI) arthritis.  Report of 
Medical History in August 1993, coincident with his separation 
(retirement) examination, is silent in regard to any hip 
disorder.  His retirement physical examination, performed in 
August 1993, shows clinical evaluation of the lower extremities 
and the spine and other musculoskeletal as "normal."

In September 1998 the Veteran presented to the VA clinic 
complaining of back pain, now radiating to the right hip and 
buttock but not down the leg; he denied other medical problems.  
The clinical impression in October 1998 was lumbar spondylosis.

The Veteran's instant claim was received in August 2006.  The 
Veteran asserted therein that his service-connected low back 
disability had increased in severity and now affected his hips, 
especially the right hip.  In support of his claim he enclosed a 
magnetic resonance imaging (MRI) report that notes the presence 
of degenerative changes of the lumbar spine but is silent in 
regard to associated symptoms relating to the hips.

The Veteran had a VA examination of the spine in September 2006 
in which he described pain radiating down the RLE including the 
right hip.  The examination report is otherwise silent in regard 
to symptoms relating to either hip.  The clinical impression 
regarding the spine was degenerative disc disease (DDD) from L3-
4, L4-5 and L5-S1 and facet arthritis of L3-4, L4-5 and L5-S1.

The rating decision on appeal, issued in October 2006, continued 
the current 10 percent evaluation for lumbar spondylosis and 
granted a separate rating for radiculopathy in the RLE.  The 
rating decision denied service connection for bilateral hip 
disorder because no hip disorder had been demonstrated.

The Veteran had a VA examination of the joints in January 2007; 
the examiner reviewed the claims file.  The Veteran reported no 
primary hip problems, but reported pain going down the back to 
the right hip and leg.  On examination, there was mild tenderness 
in the sciatic notch but no hip tenderness.  Motor strength of 
the hips was 5/5.  Range of motion testing of the hips caused 
back pain rather than hip pain.  X-rays of the hips were normal 
(no fractures or dislocations, normal hip joints and no evidence 
of avascular necrosis).  The examiner's impression was that the 
Veteran had degenerative spondylosis of the lumbar spine with 
radiculopathy but no primary hip or sacroiliac joint problems.  

The file contains a conference report dated in November 2007 
during which the Veteran and his representative asked that 
further action on the bilateral hip issue be deferred to enable 
the Veteran to obtain a medical statement pertinent to that 
issue.  Review of the file does not show that the Veteran has 
submitted any additional evidence relating to this issue.

On review, the Board finds no disability of the left and/or right 
hip for which service connection can be considered.  The Veteran 
has subjectively complained of right hip pain, but pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259  
F.3d 1356 (Fed. Cir. 2001).

To the degree that hip pain is associated with the service-
connected lumbar spine disability, such pain is compensated under 
the General Rating Formula for the Spine, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  The General Rating Formula 
provides compensation with or without symptoms such as pain 
(whether or not it radiates), stiffness or aching in the areas of 
the spine affected by residuals of the injury or disease.

Similarly, the Veteran's right hip pain attributable to 
radiculopathy of the RLE is compensated under is compensated 
under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve).

In sum, the Veteran is not shown to have any pathology of the 
left or right hip.  Any impairment of the hips that is associated 
with his service-connected disabilities is for consideration in 
rating those disabilities.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA and his statements to medical providers.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   Accordingly, the 
Veteran is competent to report hip pain.  However, as a lay 
person, the Veteran is not competent to identify the etiology of 
the pain.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this case, the medical evidence affirmatively 
demonstrates that the Veteran has radiculopathy involving the RLE 
and has no pathology of either hip.  

Accordingly, these claims must be denied.  Because the evidence 
preponderates against the claims, the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a left hip disability, to include as 
secondary to a service-connected disability, is denied.

Service connection for a right hip disability, to include as 
secondary to a service-connected disability, is denied.


REMAND

The Board finds that further development is required before the 
claims for higher ratings for the service-connected lumbar spine 
spondylosis and radiculopathy involving the RLE are decided.  In 
this regard, the Board notes that the Veteran's last VA 
examination of the spine was performed in September 2006, and the 
Veteran's representative has presented a contention that his 
disabilities have increased in severity since then.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the 
disabilities on appeal during the 
pendency of these claims.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
service-connected lumbar spine and RLE 
radiculopathy disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should describe any 
neurological impairment associated with 
the service-connected lumbar spine 
disability, to include diagnosis and 
severity in terms corresponding to the VA 
rating schedule.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability and 
RLE radiculopathy disability on the 
Veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


